A motion for rehearing discussing at some length some of the questions treated in the original opinion has been filed, and also calling special attention, with some emphasis, to what is claimed to be an error in the court's charge in respect to some other transactions testified about, and which were not immediately involved in the particular transaction for which appellant was convicted.
Among other things, the court charged the jury that "evidence of any other transaction which may have been offered in evidence before you, you can consider for no other purpose than to assist you in determining the question of the guilt or innocence of the defendant in the case upon trial." It is urged that this paragraph of the court's charge is erroneous in that it was no part of the duty or province of the jury to determine the innocence of appellant, but that unless the evidence showed his guilt he was entitled, as a matter of law, to an acquittal; that the charge of the court was upon the weight of evidence, in that the court instructs the jury that the matters referred *Page 528 
to could be considered, among other things, for the purpose of establishing the innocence of the defendant, and that this charge inferentially requires him to produce evidence to show his innocence and makes the proof important as showing this fact. And further, that the evidence of the transactions other than the transaction for which he was being prosecuted and other than the transaction elected by the State, being introduced by the State both in cross-examination of appellant and the other witness, should have been excluded by the court in his charge to the jury, but instead of doing so the jury were in effect told in the charge that they could consider such evidence for the purpose of determining the guilt or innocence of the defendant. There would seem to be no doubt that this charge is erroneous under the decisions in the cases of Patterson v. State, 12 Texas Crim. App., 222; Hackett v. State, 13 Texas Crim. App., 406; Smith v. State, 13 Texas Crim. App., 507; McNair v. State, 14 Texas Crim. App., 78; Holland v. State, 14 Texas Crim. App., 182, and Lewis v. State, 29 Texas Crim. App., 105. The cases cited, however, were cases where the substantial issue was submitted to the jury to determine from the evidence the guilt or innocence of the accused. In none of them was such a charge given in respect to the other transactions which might have been appropriated by the jury in a way adverse to appellant. The error is not, it seems to us, a substantial one or one which in the nature of things could have injured appellant. Article 723 of the Code of Criminal Procedure reads as follows: "Whenever it appears by the record in any criminal action, upon appeal of the defendant, that any of the requirements of the eight preceding articles have been disregarded, the judgment shall not be reversed unless the error appearing from the record was calculated to injure the rights of the defendant, which error shall be excepted to at the time of the trial, or on motion for a new trial." Now, in this case the court, on the general issue of the guilt or innocence of the defendant, had in terms instructed the jury that appellant was presumed to be innocent until his guilt was established by legal evidence beyond a reasonable doubt, and that in case the jury had a reasonable doubt as to the defendant's guilt, they would acquit him and say by their verdict not guilty. In addition to this, under the charge of the court the jury were required to find beyond a reasonable doubt that the appellant did sell the liquors substantially as charged in the indictment. So that, considering the charge altogether, it seems to be placed beyond doubt or controversy that on the main issue the guilt, and the guilt alone of appellant, was submitted and the jury were required to find such guilt beyond a reasonable doubt. It will be noted further that the cases cited were all rendered long before the passage of the article of our Code of Criminal Procedure above referred to, which was approved March 12, 1897. If in our judgment it were debatable as to whether this charge did or could in the nature of things have injured appellant, we *Page 529 
would not hesitate to set aside the judgment of conviction. See Nowlen v. State, 33 Tex.Crim. Rep..
The motion for rehearing is therefore overruled.
Overruled.